Citation Nr: 0325631	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  95-04 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1977 
to September 1978.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The veteran subsequently relocated to 
Puerto Rico, and the RO in San Juan, Puerto Rico has assumed 
jurisdiction over the claim.  

In February 1998, the Board remanded the veteran's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's right knee disability is manifested by 
complaints of pain, swelling and cramping.  There are no 
episodes of dislocation or subluxation.  Motion of the right 
knee is from 0 to 140 degrees.  There is no X-ray evidence of 
arthritis.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran filed his claim on this 
issue in 1994.  In November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted.  Since the 
veteran filed his claim prior to that time, this new law does 
not apply.  Kuzma v. Principi, No. 03-7032, 2003 U.S. App. 
LEXIS 17678 (Fed. Cir. Aug. 25, 2003).  However, the Board 
finds that due process has been afforded the veteran in the 
adjudication of this claim.  In this regard, the Board notes 
that the RO has secured medical records, both VA and private, 
regarding this issue, and the veteran has undergone VA 
disability evaluation examinations.  In addition, in October 
2002, the veteran was informed of the duties owed to him by 
VA, and what he could do to support his claim.  The statement 
of the case and supplemental statements of the case provided 
to the veteran and his representative, as well as additional 
correspondence to the veteran, informed him of the pertinent 
laws and regulations and the evidence necessary to 
substantiate his claim.  

Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2002).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Evidence

Service connection was granted for a right knee disability, 
characterized as Osgood Schlatter's Disease, residual trauma, 
right knee in January 1979.  This was based on service 
medical records which showed treatment in 1977 and 1978 for 
right knee complaints after the veteran hit his right knee 
while on guard duty.  A VA examination in October 1978 found 
Osgood Schlatter disease, and residual trauma, right knee, 
moderate.  The RO assigned a 10 percent evaluation for the 
right knee disability.  That evaluation was in effect when 
the veteran requested an increased evaluation in March 1994.  

The veteran underwent a VA orthopedic evaluation in March 
1994.  He complained of knee pain, catching, swelling and 
locking.  Negative varus valgus instability was noted, as was 
negative anterior drawer and negative patellar subluxation.  
A MRI report dated in May 1994 showed the major ligaments 
were intact with mild joint effusion.  In August 1994, the 
examiner diagnosed, status post right knee arthritis.  

The veteran and his wife appeared before a hearing officer at 
the RO in March 1995 and gave testimony in support of his 
claim.  He reported having pain in the right knee and that he 
walked with a cane due to the knee locking.  His wife noted 
that the veteran had swelling of his leg.  A complete 
transcript is of record. 

The veteran was examined by VA in February 1997.  The veteran 
complained of knee pain which worsens with activity.  He 
noted that he required a cane for ambulation.  He stated that 
he had intermittent effusions, locking, and buckling.  
Examination of the right knee showed 1+ effusion, tenderness 
at the tibial tubercle, medial and lateral joint line 
tenderness, crepitus and a patella-femoral grind.  There was 
a negative drawer sign and negative medial laxity.  Lateral 
laxity was 1+.  Flexion of the right knee was to 125 degrees 
and extension was from 0 to -5 degrees.  X-rays were noted by 
the examiner to show mild joint space narrowing medial 
greater than lateral compartment, right knee.  The diagnosis 
was, internal derangement, right knee, (secondary medial 
lateral meniscal tear and resultant osteoarthritis).  

In August 1997, the RO increased the veteran's evaluation to 
20 percent for his right knee disability.  

The veteran had a VA general medical examination in May 1999.  
Examination of the musculoskeletal system noted pain in both 
knees.  The examiner also noted degenerative joint disease.  
It was noted that X-rays were requested.  The pertinent 
diagnosis was, osteosclerotic disease of the right knee, 
degenerative joint disease of both knees, and status post 
derangement of the right knee with chronic synovitis and 
medial lateral meniscus tear with osteoarthritis results.  

The veteran underwent a VA orthopedic examination in May 
1999.  It was noted that the claims file and service medical 
records were reviewed.  He complained of severe pain around 
the right knee joint associated with cramps and occasional 
locking and swelling.  He stated that walking, squatting, 
standing or sitting for a long while as well as going 
upstairs aggravate his pain.  He reported that he uses a cane 
to prevent falls due to locking of the knees.  The veteran 
stated that he had undergone right knee surgery in 1981 and 
1995 and that during the last year he had had no episodes of 
dislocation or recurrent subluxation of the knee joint.  
There were no constitutional symptoms for inflammatory 
arthritis.  Motion of the right knee was from 0 to 140 
degrees.  It was noted that there was no painful motion, and 
no objective evidence of edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of the movement of the knee.  Crepitus and a 
positive patella-grinding test were noted.  The veteran had a 
normal gait.  The examiner reported that the veteran had full 
range of motion of the right knee, pain free and no 
instability.  It was also noted that the veteran's subjective 
complaints did not correlate with objective findings.  X-ray 
reports indicated that there was no evidence of degenerative 
joint disease, and the radiologic impression was, normal 
study.  The diagnosis was, Osgood-Schlatter disease with 
internal derangement on the right knee.  

The veteran was examined by VA in October 2002.  He 
complained of pain, swelling and cramps of the right leg.  He 
reported that these were precipitated by standing a lot, 
going upstairs, and walking.  The veteran reported having 
right knee surgery in 1985, 1995, and 2000.  It was reported 
that there were no episodes of dislocation or recurrent 
subluxation of the right knee during the last year, and that 
there were no constitutional symptoms for inflammatory 
arthritis.  Range of motion was from 0 to 140 degrees.  It 
was noted that there was no painful motion.  The examiner 
reported that there was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement.  
He had a positive patella grinding test and crepitation.  The 
diagnosis was, Osgood-Schlatter disease with internal 
derangement of the right knee.  

Discussion

The Board finds that upon reviewing the medical evidence of 
record, as well as the veteran's contentions and hearing 
testimony, the veteran's disability does not warrant an 
evaluation beyond 20 percent.  The veteran's disability is 
rated under Diagnostic Code 5257.  As such, for knee 
impairment involving recurrent subluxation or lateral 
instability, a 30 percent evaluation is assigned when the 
condition is severe, a 20 percent evaluation is assigned if 
the condition is moderate, and a 10 percent evaluation is 
assigned when the condition is slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  The appellant's right knee has 
been described on numerous occasions as having no ligament 
instability, and no recurrent subluxation.  While on VA 
examination in February 1997, the examiner found 1+ lateral 
laxity, prior to that time, and thereafter, examination 
reports show no ligament laxity.  Thus, the overall evidence 
does not indicate that the veteran experiences symptomatology 
demonstrating severe instability or subluxation in the right 
knee.  Therefore, the Board is unable to identify a basis to 
grant an evaluation greater than 20 percent for his right 
knee disability based on instability.  

The Board has considered whether the appellant's right knee 
disability can be assigned an evaluation greater than 20 
percent based on limitation of motion.  
Under Diagnostic Code 5260, limitation of knee flexion is 
assigned a 30 percent evaluation when the limitation is to 15 
degrees, a 20 percent evaluation when the limitation is to 30 
degrees, and a 10 percent evaluation when the limitation is 
to 45 degrees.  Under Diagnostic Code 5261, limitation of 
knee extension is assigned a 50 percent evaluation when the 
limitation is to 45 degrees, a 40 percent evaluation when the 
limitation is to 30 degrees, a 30 percent evaluation when the 
limitation is to 20 degrees, a 20 percent evaluation when the 
limitation is to 15 degrees, and a 10 percent when the 
limitation is to 10 degrees. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5661 (2002).  

At no time during the appeal period has motion of the 
veteran's right knee approached that necessary for a rating 
beyond 20 percent under Diagnostic Codes 5261 or 5262.  It is 
noted that on VA examination in May 1999, and in October 
2002, motion was from 0 to 140 degrees.  Thus, the Board 
finds that an evaluation greater than 20 percent is not 
warranted for the veteran's right knee disability based on 
limitation of motion.

The veteran does not have right knee ankylosis, nonunion or 
malunion of his right knee, and thus, an increased rating 
under Diagnostic Codes 5256, or 5262 is not for 
consideration.  38 C.F.R. Part 4, Diagnostic Codes 5256, 5262 
(2002).  

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint. 38 C.F.R. § 
4.59.

In this respect, traumatic arthritis rated under Diagnostic 
Code 5010, established by x-ray findings, will be rated on 
the basis of degenerative arthritis (under Diagnostic Code 
5003) which in turn is rated as limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion rate as below: with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned (the 
maximum allowed).  With x- rays evidence of involvement of 2 
or more major joints or 2 or more minor joint groups a 10 
percent evaluation is assigned. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2002).  

The Board must consider whether a separate evaluation may be 
assigned for disability of the appellant's right knee under 
VA O.G.C. Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98 
and the decisions in Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991), and Hicks v. Brown, 8 Vet. App. 417, 420-21 
(1995).  The United States Court of Appeals for Veterans 
Claims (Court) held in Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991), that "[r]ead together, Diagnostic Code 5003 
and 38 C.F.R. § 4.59 state that painful motion of a major 
joint or groups of joints caused by degenerative arthritis, 
where the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a minimum 10 percent rating, 
per joint, combined under Diagnostic Code 5003, even though 
there is no actual limitation of motion."  See also Hicks v. 
Brown, 8 Vet. App. 417, 420-21 (1995).

Under the provision of VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), when a veteran with knee disability rated for 
instability also has arthritis and limitation of motion in 
the knee to at least the noncompensable degree, then a 
separate rating could be assigned for the arthritis and 
limitation of motion under Diagnostic Codes 5003, 5260, and 
5261.  A subsequent VA General Counsel opinion, VA O.G.C. 
Prec. Op. No. 9-98 (August 14, 1998), indicated in a footnote 
that "[a] separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 
4.59..." under the holding in Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991).

In Lichtenfels, the Court held that "[r]ead together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 thus state that 
painful motion of a major joint or groups of joints caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion." Id. at 488; see also Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995).

In this instance, the veteran has full motion without 
objective evidence of pain.  The findings do not meet the 
noncompensable level of flexion limitation (60 degrees) under 
Diagnostic Code 5260, nor is the noncompensable level of 
extension limitation (5 degrees) shown in the right knee.  
Under VA O.G.C. Prec. Op. No. 23-97, if the veteran does not 
at least meet the criteria for a zero percent rating under 
either Diagnostic Code 5260 or Diagnostic Code 5261, there is 
no additional disability for which a rating may be assigned.  
In addition, while arthritis has been noted, arthritis has 
not been confirmed on X-rays.  While a VA examiner in 
February 1997 reported that X-rays showed joint space 
narrowing, the X-ray reports were not in the record, and thus 
arthritis cannot be considered to be confirmed by this 
finding.  The VA examination in May 1999 included X-ray 
studies and the reports found the right knee to be normal.  
Thus a separate disability rating is not warranted for 
arthritis and limitation of motion in the appellant's right 
knee under VA O.G.C. Prec. Op. No. 23-97,  VA O.G.C. Prec. 
Op. No. 9-98 and Lichtenfels and Hicks.  

With respect to 38 C.F.R. §§ 4.40 and 4.45, the Board has 
considered whether an increased evaluation could be assigned 
on the basis of functional loss due to subjective complaints 
of pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board finds, however, since Diagnostic Codes 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 9 (1996).  Based on a review of the 
evidence of record, the Board finds that the preponderance of 
the evidence is against a rating in excess of 20 percent for 
the veteran's right knee disability.  


The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2002), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2002).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 
. 

ORDER

An increased evaluation for a right knee disability is 
denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

